File No. 33-16338811-5202SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM N-1AREGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933[X]Pre-Effective Amendment No.[]Post-Effective Amendment No. 135[X]and/orREGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940[X]Amendment No. 135[X](Check appropriate box or boxes.)The Dreyfus/Laurel Funds, Inc.(Exact Name of Registrant as Specified in Charter)c/o The Dreyfus Corporation200 Park Avenue, New York, New York 10166(Address of Principal Executive Offices) (Zip Code)Registrant's Telephone Number, including Area Code: (212) 922-6000John Pak, Esq.200 Park AvenueNew York, New York 10166(Name and Address of Agent for Service)It is proposed that this filing will become effective (check appropriate box)Ximmediately upon filing pursuant to paragraph (b)_ on (date) pursuant to paragraph (b) days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485If appropriate, check the following box:this post-effective amendment designates a new effective date for a previously filed post-effective amendment.
